Exhibit 10.17

Summary of 2012 AbitibiBowater Inc. Short-Term Incentive Plan

On February 22, 2012, upon the recommendation of the human resources and
compensation/nominating and governance committee, the board of directors of
AbitibiBowater Inc., doing business as Resolute Forest Products (the “Company”),
adopted the material terms of the 2012 AbitibiBowater Inc. Short-Term Incentive
Plan, or the “2012 STIP.” As of the date of the filing of this Annual Report on
Form 10-K, the 2012 STIP has not been reduced to writing. The following is a
summary of the expected terms of the 2012 STIP, as previously disclosed in the
Company’s Current Report on Form 8-K filed with the SEC on February 28, 2012.

The 2012 STIP provides that participating employees, including each of the
Company’s named executive officers, are eligible to receive cash incentive
awards expressed as a percentage of their base salaries, based on certain
quantitative Company performance goals over the 2012 annual period. In respect
of the Company’s named executive officers, the target and maximum incentive
awards are 100% and 150% of base salary, with no applicable minimum, and the
applicable performance metrics may include: income from operations, reduction in
selling, general and administrative expenses, profit per metric ton, frequency
of safety incidents and severity of safety incidents.

Awards, if granted, are expected to be made in the first quarter of 2013. The
aggregate amount payable under the 2012 STIP for all eligible employees is
limited to 7% of the Company’s 2012 free cash flow (defined as income from
operations adjusted for cash interest, cash reorganization costs, depreciation,
pension funding, cash taxes, working capital variation and maintenance capital
expenditures).

Employees remain eligible for pro rated awards if they voluntarily retire or are
terminated other than for cause during the year. Employees who voluntarily
resign during the year or are terminated for cause will not be eligible. The
Company may adjust financial and cost metrics, and may adjust any and all awards
in its discretion. Awards are discretionary and subject to modification until
they are made, including increases, decreases, cancellations, deferrals and
other conditions, even if performance levels have been met.